EXHIBIT 10.25

CUSTOMER AGREEMENT

In consideration of the acceptance by Fimat USA, LLC (“FIMAT”) of one or more
accounts (the “Account(s)”) of the undersigned (“Customer”), and of FIMAT acting
as broker for Customer, the Customer agrees as follows:

RISKS AND AUTHORITY

 

  A. Risks of Commodity Trading. In addition to the Commodity Futures Trading
Commission (“CFTC”) mandated Risk Disclosure Statement attached hereto, Customer
understands that (i) Customer may be trading in commodity futures contracts,
options on commodity futures contracts, foreign futures contracts and options on
foreign futures contracts (collectively, “Commodity Futures Contracts”),
securities and securities options (collectively, “Securities”), derivative
instruments, spot and forward contracts, physical commodities, cash and other
properties and options thereon (collectively, “Other Account Instruments”)
and/or currencies and foreign exchange contracts and options thereon (“Forex,”
and together with Commodity Futures Contracts, Securities, Other Account
Instruments and Forex being herein collectively defined as “Commodities”), and
such trading is highly speculative, (ii) prices are subject to sharp upward and
downward movements, (iii) price fluctuations may result in losses which
substantially exceed the capital in Customer’s Account(s), (iv) on trading days
on which the subject of Customer’s trading reaches its permissible exchange
price limit, trading may cease, as a result of which Customer may be locked into
substantial losses, and (v) in transactions on exchanges on which foreign
currency is used, any profit or loss may be affected by exchange rate
fluctuations. Customer is willing and able, financially and otherwise, to assume
the risks of such trading. Customer recognizes that assurance of profit or
freedom from loss is impossible to guaranty. Customer has received no assurance
and will place no orders in reliance on any such assurance or similar
representations. Customer understands that FIMAT may without notice to Customer
exercise any of the remedies listed in Sections III.O and IV hereof if Customer
fails to maintain adequate margin or if any other event of default occurs.
Customer agrees to review carefully each confirmation statement FIMAT sends
Customer and notify FIMAT immediately in accordance with Section III.F hereof.

 

  B. FIMAT’s Authority and Responsibility. Customer authorizes FIMAT to purchase
and sell Commodities, as agent for Customer’s Account(s) in accordance with the
oral or written instructions of Customer or persons authorized in writing to
act, or persons reasonably believed by FIMAT to be acting, on Customer’s behalf.
Unless Customer specifies to the contrary, FIMAT is authorized to execute all
orders on any exchange or other market where such business is conducted which
may be deemed by FIMAT, in its sole discretion, to be appropriate. Customer
hereby waives any defense that any such instruction was not in writing, as may
be required by any law, rule or regulation. FIMAT agrees to provide the services
contemplated hereunder in any commercially reasonable manner.

Customer authorizes FIMAT or its agents to investigate Customer’s credit
standing and in connection therewith to contact such banks (including, without
limitation, any of FIMAT’s Affiliates, such as Societe Generale), financial
institutions and credit agencies, as FIMAT shall deem appropriate to verify
information regarding Customer. Customer authorizes FIMAT, in its sole
discretion, to provide and/or exchange any financial information with respect to
Customer with any of FIMAT’s Affiliates.

 

  C.

Introduced Accounts (Only if applicable). Customer understands that Customer’s
Account(s) with FIMAT was introduced to FIMAT by an Intermediary (as defined in
Section II.F below), and that, except for companies which are members of the
FIMAT Group, the Intermediary is an independent business entity which is not in
any way affiliated with or an agent of FIMAT. Customer hereby authorizes FIMAT
to accept all orders and instructions from its Intermediary and hereby ratifies
all



--------------------------------------------------------------------------------

 

orders and instructions which FIMAT believes in good faith to have been
transmitted by its Intermediary on Customer’s behalf, which FIMAT is authorized
to act upon. If Customer is dealing with an Intermediary, make all checks
payable to, and wire all funds directly to “Fimat USA, LLC”. FIMAT
INTERMEDIARIES DO NOT HANDLE CUSTOMER FUNDS, EXCEPT TO FORWARD TO FIMAT CHECKS
MADE OUT TO FIMAT.

 

  D. Customer Representations and Warranties. Except as disclosed in writing to
FIMAT prior to execution and delivery of this Agreement or in a subsequent
written notice from Customer to FIMAT, Customer represents and warrants as
follows: (1) Customer is not (a) a general partner, officer, director, more than
ten percent owner, correspondent, agent (or person associated with an agent),
associated person, or employee of a futures commission merchant, commodity
trading advisor, commodity pool operator, or an introducing broker, (b) a
relative, spouse, or relative of a spouse of any of the foregoing persons who
shares the same home with any such person, (c) a member of an exchange or a
director or employee of an exchange, bank, trust company, insurance company, or
regulatory or self-regulatory organization, or (d) engaged individually or as an
employee in the business of dealing, as broker or principal, in Commodities
other items, documents of title relating to Commodities, bills of exchange,
acceptances, or other forms of commercial paper, and if Customer becomes so
employed or engaged Customer will promptly notify FIMAT in writing;
(2) Customer, if applicable, (a) is duly organized and in good standing under
the laws of the jurisdiction in which it was organized and in all jurisdictions
where it is qualified to do business; (b) has the requisite capacity, power and
authority to execute, deliver and perform its obligations under this Agreement
and such Other Agreement, including without limitation, the granting of any
security interests in the Collateral as contemplated hereby and thereby;
(c) none of the execution, delivery or performance by Customer of its
obligations under this Agreement or such Other Agreement conflict with the
provisions of any material contract, agreement or instrument binding upon you or
your properties, or the provisions of any law, statute, rule, regulation or
decree, order or determination of any court of law applicable to Customer; and
(d) no consent, authorization, permit or filing is required in connection with
the execution, delivery and performance by Customer of this Agreement or such
Other Agreement, except those that have been obtained or made and filings
necessary to create, perfect and retain any security interest in, or lien upon,
any Collateral for any of Customer’s obligations to FIMAT; (3) Customer, if an
individual, is of sound mind, legal age and legal competence; (4) no person
other than Customer has or will have an interest in Customer’s Account(s) except
as otherwise disclosed in writing to FIMAT; and (5) all the information provided
in the Customer Application is true, correct and complete as of the date hereof
and that Customer will promptly notify FIMAT of any material changes in such
information.

 

  E. Customer is Principal. Unless Customer has advised FIMAT in writing
otherwise prior to execution and delivery of this Agreement, Customer is acting
for Customer’s Account(s) as principal and not as agent in transactions under
this Agreement. Customer will give written notice to FIMAT before granting any
person or entity any interest in Customer’s Account(s) or undertaking to act as
agent for any party with respect to Customer’s Account(s).

DEFINITIONS (As used in the singular or plural)

 

  A. Affiliate. “Affiliate” includes Societe Generale, Fimat International
Banque, SA, Fimat Americas SAS and SG Tandem, Inc. and any of their affiliates
or subsidiaries.

 

2



--------------------------------------------------------------------------------

  B. Agreed by FIMAT. “Agreed by FIMAT” means an agreement in writing under the
hand of a person whose name and signature at the material time appear on a list
of authorized signatories maintained by FIMAT at its offices. A copy of the list
is available for inspection upon reasonable notice at FIMAT’s offices during
usual business hours.

 

  C. Applicable Law. “Applicable Law” shall have the meaning set forth in
Section III.A.3 below.

 

  D. Collateral. “Collateral” means all of Customer’s right, title and interest
in and to all goods and other property, including without limitation,
Commodities, the Account(s), inventory, documents, accounts, general
intangibles, chattel paper and all proceeds of such property including but not
limited to interest on or profits from the Account(s). Any property en route to
or allocated by any third party to FIMAT and/or any Affiliate shall be deemed
“Collateral” for purposes of this Agreement.

 

  E. Commodity Exchange. “Commodity Exchange” means any exchange, association,
contract market or clearing association, whether incorporated or unincorporated,
or persons who are engaged in the business of buying or selling any commodity or
receiving the same for sale on consignment.

 

  F. Intermediary. “Intermediary” includes an introducing broker, fully
disclosed futures commission merchant, foreign broker, or any other person or
entity acting in a similar capacity.

 

  G. Liability. “Liability” means all Customer’s obligations direct or indirect
to FIMAT or its Affiliates of whatever form and however arising, including any
indebtedness now or hereafter existing under this Agreement or any Other
Agreement or any debit balances in the Account(s).

 

  H. Other Agreement. “Other Agreement” means any and all agreements, documents
and instruments (including, without limitation, promissory note(s), security
agreement(s), pledge agreement(s) and guaranty(s)) executed by or on behalf of
Customer in favor of FIMAT and/or an Affiliate, as such agreements, documents
and instruments may be amended, supplemented or otherwise modified from time to
time in accordance with their respective terms.

TERMS OF TRANSACTIONS

 

  A. Applicable Rules and Terms. The Account(s) and all transactions and
agreements in respect of the Account(s) shall be subject to:

 

  1. the terms of this Agreement and any other terms Agreed by FIMAT and
Customer;

 

  2. FIMAT’s terms from time to time in effect with respect to the specific type
of transaction and the terms of FIMAT’s confirmation of the transaction, except
to the extent specifically inconsistent with Subsection III.A.1 above;

 

3



--------------------------------------------------------------------------------

  3. the regulations of all applicable Federal, state and self-regulatory
agencies or authorities, including but not limited to: (i) the provisions of the
Commodity Exchange Act, as amended, and any rules, regulations, orders and
interpretations promulgated thereunder by the CFTC; and (ii) the constitution,
by-laws, rules, regulations, orders and interpretations of the Commodity
Exchange (and its clearing house, if any) on which such transactions are
executed and cleared, and any relevant registered futures association,
including, without limitation, the National Futures Association (“NFA”), except
to the extent Subsections III.A.1 or III.A.2 above provide more specific
restrictions. All such provisions, rules, regulations, orders, interpretations,
constitution, by-laws, custom and usage are hereinafter collectively referred to
as “Applicable Law;” and

 

  4. customary practice in the trade, except to the extent specifically
inconsistent with Subsections III.A.1, III.A.2, or III.A.3 above.

 

  B. Margin. Customer will pay to FIMAT (and only to FIMAT) all amounts FIMAT
requires as margin or to satisfy any other of Customer’s obligations under this
Agreement in U.S. Dollars in immediately available funds, unless otherwise
agreed, as FIMAT requires. FIMAT at any time may change the margin requirements
with respect to Customer’s Account(s) for existing positions as well as for new
positions. The required margin may exceed the margin required by the Commodity
Exchange (and its clearing house, if any) on which trades are cleared on behalf
of Customer.

FIMAT has no obligation to notify Customer of any insufficiency of margin in
Customer’s Account(s) prior to exercising rights and remedies under Section IV
of this Agreement.

 

  C. Fees and Commissions. Customer will pay the fees and commissions FIMAT
charges from time to time. FIMAT may share its fees, commissions and amounts
accruing on Customer’s Account(s) with persons that introduce Customer to FIMAT
or provide other services to FIMAT.

 

  D. Interest. If Customer fails to pay FIMAT in immediately available funds any
sum when due, then unless otherwise provided in any Other Agreement, Customer
will pay interest to FIMAT on the unpaid sum, while outstanding, at the lesser
of (i) the maximum legal rate or (ii) 150% of the publicly announced prime
lending rate of Société Générale New York Branch as in effect from time to time
while the unpaid sum is outstanding, compounded monthly. Customer acknowledges
that FIMAT may receive and retain as its own any increment or interest accruing
from any of the funds FIMAT receives from Customer.

 

  E. No Standard Requirement. FIMAT has no obligation to impose uniform margin
requirements, to publish details of fees or commissions, or to charge uniform
fees, commissions or interest rates.

 

  F. Confirmations and Statements. FIMAT will promptly confirm in writing all
transactions undertaken for Customer’s Account(s). Customer shall timely review
all confirmations received from FIMAT to check that the description of the
transactions is accurate and that no transaction is omitted. Customer is
conclusively bound by FIMAT’s confirmations and statements of Customer’s
Account(s) if Customer does not object in writing before the earlier of ten days
following transmission to Customer or by market opening on the day following
Customer’s actual receipt of such confirmation statements. With respect to
transactions which Customer authorizes but for which no confirmation is
received, Customer shall be deemed to have waived all objections unless FIMAT
has received Customer’s written request for a copy of the confirmation within
five days of the transaction date. Customer understands that Customer should
direct inquiries to FIMAT at 630 Fifth Avenue, Suite 500, New York, New York
10111, Attention: Compliance Department, or such other address as FIMAT may
hereafter provide Customer. For the reporting of any alleged unauthorized trades
or other trade improprieties, FIMAT authorizes and will accept “collect”
telephone calls to the Compliance Department at (212) 504-7446. FIMAT is not
bound by prices or transactions reported in error on confirmations and
statements of Customer’s Account(s).

 

4



--------------------------------------------------------------------------------

Customer hereby authorizes FIMAT to transmit to it all confirmation and other
statements of account activity, funds and positions by facsimile transmission or
through the Internet to such address as Customer designates on the Customer
Application, or as Customer designates from time in a writing addressed to the
Compliance Department, as set forth in this paragraph. FIMAT reserves the right
to assess its standard charge from time to time in effect for confirmation and
other statements of account activity, funds and positions provided to customer
through any other medium, as well as for duplicate statements of any kind. This
authorization shall be perpetual, unless revoked in writing by Customer in a
writing addressed to the Compliance Department, as set forth in this paragraph.

 

  G. Capacity of FIMAT; Floor Brokers and Others; Indemnification. FIMAT will
execute Customer’s transactions solely as agent of Customer. In executing
transactions on a Commodity Exchange, FIMAT may utilize floor brokers (who may
be employees or other agents of FIMAT), and will be responsible for reasonable
care in the selection of such brokers, but will not be responsible to Customer
for negligence or misconduct of an independent floor broker if, at the time the
floor broker was selected, the floor broker was authorized to act as such under
the rules of the relevant Commodity Exchange and the appropriate regulatory
agency. FIMAT will not be responsible to Customer in the event of error,
failure, negligence, or misconduct on the part of any Intermediary, commodity
trading advisor, or other person acting on Customer’s behalf and, without
limiting the foregoing, FIMAT has no obligation to investigate the facts
surrounding any transaction in Customer’s Account(s) which is introduced by such
Intermediary, commodity trading advisor, or other person. Customer will
indemnify FIMAT and hold it harmless from and against any and all liabilities,
penalties, losses, and expenses, including legal expenses, incurred by FIMAT as
a result of any error, failure, negligence, or misconduct on the part of any
such Intermediary, commodity trading advisor, or other person acting on
Customer’s behalf. FIMAT shall not be responsible for any loss or damage caused,
directly or indirectly, from any delays or inaccuracies in the transmission of
orders, including but not limited to our automated order routing systems, or
other information due to a breakdown in or failure of any transmission or
communication facilities for any reason including those reasons described in
Section V.D. hereof. FIMAT shall only be liable for actions or inactions by
FIMAT which amount to negligence or fraud. Customer also agrees that FIMAT shall
not be liable to Customer for any losses, costs, expenses, or other damages
sustained by Customer in the event of any failure or delay by any exchange,
market, clearing house, bank or other depository institution where any of
Customer’s funds or other assets are maintained, or a failure or delay by any
member, bank or agent of any of the foregoing, or a failure or delay by any of
the foregoing to enforce its rules, to fulfill its obligations, or to make any
payment, for any reason whatsoever. Customer waives any claim, cause of action
or right as against FIMAT, its employees or agents which may arise or occur as a
result thereof.

 

  H. Transaction Limits; Acceptance of Orders. FIMAT, solely for its own benefit
and the benefit of other customers, may limit the number of transactions FIMAT
executes, and the open positions FIMAT maintains or acquires, for Customer.
Customer, acting alone or in concert with others, will not make any trade
through FIMAT which would have the effect of exceeding the lower of limits
imposed by FIMAT, the Commodity Exchange on which the transactions are executed,
or any regulatory agency. If Customer exceeds its limit, FIMAT may require the
transfer of Customer’s positions to another firm, or FIMAT may liquidate some or
all of the Customer’s positions as FIMAT elects in its sole discretion. Customer
agrees to promptly advise FIMAT if Customer is required to file reports of its
positions to the CFTC or any Commodity Exchange.

 

  I.

Liquidation of Offsetting Positions. FIMAT shall liquidate any contract for
which an offsetting order is entered by Customer on a first in, first out
(“FIFO”) basis, unless Customer instructs FIMAT not to liquidate such contract
and to maintain the offsetting contracts as open positions; provided,

 

5



--------------------------------------------------------------------------------

that FIMAT shall not be obligated to comply with any such instructions given by
Customer if Customer fails to provide FIMAT with any representations,
documentation or information reasonably requested by FIMAT or if in FIMAT’s
reasonable judgment, any failure to liquidate such offsetting contracts against
each other on a FIFO basis would result in a violation of Applicable Law.

 

  J. Separate Accounts. Pursuant to CFTC Rule 1.46(e)(1), if FIMAT maintains or
directs the trading for more than one account for Customer then, if held open,
offsetting long and short positions in the separate accounts may result in the
charging of additional fees and commissions and the payment of additional
margin, although offsetting positions will result in no additional market gain
or loss.

 

  K. Failure of Delivery. At least five business days prior to the earlier of
first notice or last trading day of the delivery month, Customer must advise
FIMAT whether Customer intends to take or make delivery, as the case may be, of
items purchased and sold by FIMAT at Customer’s direction, and, if delivery is
intended, Customer must demonstrate to FIMAT’s satisfaction Customer’s ability
to perform Customer’s delivery obligations, in any manner required by FIMAT
including, without limitation, by depositing with FIMAT the funds or documents
necessary for delivery. If Customer fails to so advise FIMAT or to demonstrate
satisfactorily Customer’s ability to perform, then without notice or demand to
Customer, FIMAT may, but shall have no duty to, liquidate such positions on
terms FIMAT deems reasonable, or take any other action FIMAT deems reasonable,
including taking or making delivery as the case may be. If Customer fails to
supply FIMAT, in a timely manner, with any item FIMAT has sold at Customer’s
direction, FIMAT may borrow or purchase the item from any party, including an
Affiliate, to make the delivery. FIMAT has no duty to borrow or purchase the
item. Customer shall comply fully with Applicable Law relating to taking or
making any delivery, and shall, if taking delivery, take all steps as provided
thereunder to ensure that all items to be delivered are in compliance with
Applicable Law. Customer will hold harmless and indemnify FIMAT for all
liabilities, penalties, losses, and expenses, including any legal expenses and
any penalties imposed by any Commodity Exchange, FIMAT incurs or reasonably
anticipates incurring if Customer fails timely (1) to take good delivery of any
item FIMAT has purchased at Customer’s direction, (2) to supply FIMAT with or
otherwise make good delivery of any item FIMAT has sold at Customer’s direction,
or otherwise, in connection with a delivery, or (3) to comply with Applicable
Law, and FIMAT may in the event of any such failure, apparent failure, or
otherwise withhold from Customer’s Account(s) with FIMAT or any Affiliates the
amount (however denominated) estimated by FIMAT as sufficient to satisfy the
above indemnity, for application as FIMAT deems appropriate.

 

  L. Forwarding and Storage of Material. If FIMAT on Customer’s behalf arranges
for packaging, shipping, storage, or insurance, FIMAT’s only liability will be
for gross negligence or willful misconduct in the making of the arrangements.

 

  M. Reimbursement for Taxes, Etc. Customer will indemnify FIMAT for all taxes,
levies, imposts, duties, charges, and fees (including legal expenses) incurred
in connection with any sale, purchase, forwarding or storage.

 

  N. Payment. Customer’s payments must be in freely transferable and immediately
available funds to FIMAT’s account at a bank designated by FIMAT and without
deduction for any taxes, imposts, duties, charges, or fees and free and clear of
any withholding, restrictions, or conditions of any nature when received by
FIMAT. Payments may not be effected by the delivery of bank notes or other legal
tender unless Agreed by FIMAT. FIMAT may withhold any delivery until it receives
payment in the foregoing manner.

 

6



--------------------------------------------------------------------------------

  O. Closeout. Whenever FIMAT, in its sole discretion, considers it necessary
for Customer’s protection or for FIMAT’s protection, FIMAT may, but is not
obligated to, refuse to accept new positions and/or close out or otherwise
liquidate Customer’s positions, and Customer will be liable for any deficiency
in Customer’s Account(s) that may result therefrom.

 

  P. Options Exercise. Customer agrees that if Customer has a commodity option
position with FIMAT and does not provide timely instructions regarding the
exercise of a commodity option on the last day of trading in that option, FIMAT,
in its sole discretion and without prior notice to Customer, is authorized to
exercise or abandon (i.e., let expire) the option. Customer further agrees that
any exercise or abandonment of an option by FIMAT pursuant to this Agreement
shall be for Customer’s sole account and risk and FIMAT shall have no liability
with respect thereto, and FIMAT shall have no duty to exercise such authority.
Customer further agrees that, without FIMAT’s written consent, Customer may not,
on any day, exercise more than 20 options contracts with FIMAT unless Customer
has margin with FIMAT in excess of the amount of margin FIMAT requires for the
futures contracts Customer would be assigned as a result of such exercise.

Customer acknowledges that FIMAT’s confirmation of purchase and sale statements
will reflect option expiration dates that FIMAT obtains from sources generally
believed to be reliable, and FIMAT will be responsible only for gross
negligence, willful misconduct or fraud in connection therewith. If Customer
holds options with a Friday expiration date, it is possible that, if a grantor,
Customer could be assigned a futures position after the expiration of the option
on Friday, and on some exchanges, as late as Saturday morning.

 

  Q. Adjustments. On rare occasion FIMAT may, in error, not fill Customer’s
order or fill Customer’s order at a price which is less favorable than the price
which could have been obtained if the error had not occurred. In these
circumstances, FIMAT will give Customer the filled order and cash adjust
Customer’s Account(s) so as to reflect the price at which the order could have
been executed had the error not occurred. Customer agrees however that, if when
correcting its error, FIMAT obtains a position at a better price than Customer’s
order could have been filled at, Customer will only receive the fill Customer
could have obtained if Customer’s orders had been executed without error (and
FIMAT will receive any difference).

 

  R. Exchange of Physical for Futures Transaction. Customer agrees to create,
retain, and produce, upon request of a Commodity Exchange, the CFTC, or the
United States Department of Justice, documentation of cash transactions
underlying exchanges of futures for cash commodities or exchanges of futures in
connection with cash commodity transactions in accordance with Applicable Law.
Documentation means those documents customarily generated in accordance with
cash market practices and/or required by the relevant Commodity Exchange or
regulatory authority which demonstrate the existence and nature of the
underlying cash transactions, including, but not limited to, contracts,
confirmation statements, telex printouts, invoices, and warehouse receipts or
other documents of title.

 

  S. Direct Order Transmittal Client Disclosure. On occasion, when FIMAT’s
offices are closed, Customer may request that FIMAT grant it authority to place
orders directly with one or more of FIMAT’s non-U.S. Affiliates for execution on
non-U.S. exchanges, or for transactions on U.S. exchanges to be executed on
GLOBEX, NYMEX ACCESS or other electronic trading systems. If FIMAT grants
Customer such authority, the following conditions shall apply: (1) the order(s)
Customer places with FIMAT’s non-U.S. Affiliate will be for FIMAT’s omnibus
account maintained directly or indirectly with FIMAT’s non-U.S. Affiliate;
(2) Customer will be a client of FIMAT and not of the non-U.S. Affiliate;
(3) all monies, securities and property of Customer will be maintained by FIMAT;
and (4) unless Customer objects within five days after receipt of this
Agreement, FIMAT may assume Customer consents to these conditions.

 

7



--------------------------------------------------------------------------------

SECURITY AGREEMENT AND DEFAULT PROVISIONS

 

  A. Security Interest. Customer hereby grants FIMAT a security interest in the
Collateral and proceeds thereof, as security for the prompt payment and
performance of any and all Liabilities.

 

  B. FIMAT’s Rights Respecting Collateral. Customer will sign and deliver all
agreements, instruments, certificates and documents FIMAT requests to create,
perfect, preserve and protect the security interest in any of the Collateral,
accompanied by such instruments of assignment and transfer and in such form as
FIMAT shall reasonably request. Customer appoints FIMAT as Customer’s agent to
sign, deliver, complete and file any such agreements, instruments, certificates
and documents on Customer’s behalf. FIMAT has no obligation to return an
identical item of Collateral, but only to replace the item with property of like
kind and substantially similar quantity, subject to adjustment for quantity
variations at then prevailing market prices. FIMAT may, at any time and without
limitations except those imposed by law, pledge, re-pledge, hypothecate, loan or
invest any Collateral without notice to Customer or the obligation to account to
Customer for any interest, income, or other benefit from any of the Collateral.
Customer agrees to permit FIMAT and/or its agents and representatives at any
time to inspect any of the Collateral and make abstracts or copies from any of
Customer’s books and records pertaining to the Collateral. The right is
expressly granted to FIMAT, in its sole discretion, to notify warehousemen,
consignees, bailees or any other persons in possession of Collateral of FIMAT’s
security interest therein. Unless Agreed by FIMAT, the undersigned will not file
or authorize or permit to be filed in any jurisdiction any such financing or
like statement in which FIMAT is not named as the sole secured party. Upon the
request of FIMAT, Customer shall, at Customer’s expense, keep insured all
Collateral which is tangible property for full value, with such coverage as
FIMAT may approve, and the policies shall be duly endorsed in FIMAT’s favor and
delivered to FIMAT.

 

  C. Events of Default. In addition to any “Event of Default” which may be
defined in any Other Agreement, and not by way of limitation of any right FIMAT
otherwise has to demand payment at any time of any of the Liabilities, the
following events shall constitute an “Event of Default”: (1) Customer breaches,
repudiates, or defaults in any way on any agreement with FIMAT or any Affiliate
(including Customer’s agreement to provide margin) or with any third party; or
(2) FIMAT, in its sole discretion, determines that it has sufficient grounds for
insecurity with respect to Customer’s performance of any obligation to any
person and Customer fails to provide assurance of performance of the obligation
satisfactory to FIMAT; or (3) any proceeding is commenced by or against Customer
under any bankruptcy, insolvency, relief of debtor, or similar law, or Customer
makes an assignment for the benefit of creditors, a receiver, trustee,
conservator, liquidator or similar officer is appointed for Customer or any of
Customer’s property; or (4) Customer’s Account(s) are attached or levied
against; or (5) any of Customer’s representations to FIMAT or any Affiliate,
whenever or wherever made, were misleading when made or deemed made or later
becomes untrue; or (6) Customer dies, is disabled or becomes legally
incompetent; or (7) Customer or any organization of which Customer is a member
suspends or threatens to suspend the transaction of its usual business, or any
proceeding is commenced with respect to any of Customer’s property or any such
organization; or (8) Customer is a party to any merger, consolidation or sale of
all or substantially all of its assets unless Agreed by FIMAT prior thereto; or
(9) FIMAT has reason to believe that any of the foregoing is likely to occur
imminently.

 

  D. FIMAT’s Remedies Upon Default.

 

8



--------------------------------------------------------------------------------

  1. Customer absolutely and unconditionally agrees that upon the occurrence of
an Event of Default, FIMAT, on behalf of itself and as agent for any Affiliate,
may exercise any one or more of the following remedies (except that, upon the
occurrence of any Event of Default set forth in Section IV.C.(3) above, the
remedies specified in subparagraphs a, b, c, and g below shall thereupon be
deemed for all purposes to have been exercised, immediately and without action
by FIMAT), with only such notice as is required by Applicable Law and cannot be
waived, without prejudice to any other remedies:

 

  a. FIMAT, on its own behalf and/or on behalf of any of its Affiliates, may
terminate any or all of FIMAT’s and/or any Affiliates obligations to Customer
for future performance;

 

  b. FIMAT, on its own behalf and/or on behalf of any of its Affiliates, may
treat any or all of Customer’s Liabilities and/or Customer’s obligations to any
Affiliates, including credit or debit balances, as immediately due, and may
treat all limits, margin facilities and call tolerance facilities in place as
revoked;

 

  c. FIMAT, on its own behalf and/or on behalf of any of its Affiliates, may
consolidate Customer’s Account(s) or any of them at FIMAT and/or any Affiliates;

 

  d. FIMAT, on its own behalf and/or on behalf of any of its Affiliates, may
sell any or all non-cash Collateral held long by FIMAT and/or any Affiliates;

 

  e. FIMAT, on its own behalf and/or on behalf of any of its Affiliates, may
close out or hedge for Customer’s Account(s) any or all open positions in
Customer’s Account(s) at FIMAT and/or any Affiliates pursuant to Section III.O
above or otherwise, in any manner it deems reasonable under the circumstances;

 

  f. FIMAT, on its own behalf and/or on behalf of any of its Affiliates, may
borrow, lend, sell or buy from any party, including itself and/or any
Affiliates, any property necessary to cover or hedge any or all positions in
Customer’s Account(s) at FIMAT and/or any Affiliates; and

 

  g. FIMAT, on its own behalf and/or on behalf of any of its Affiliates, may
offset the proceeds of the sale of non-cash Collateral, cash Collateral, and
sums owing Customer by FIMAT and/or Affiliates (including any sums arising from
the operation of this Section D), against Customer’s Liabilities and Customer’s
obligations to any Affiliates, without prejudice to FIMAT’s right to recover the
balance of Customer’s Liabilities and any Affiliates’ right to recover the
balance of Customer’s obligations to them.

Customer appoints FIMAT as Customer’s agent to sign, complete, and deliver any
and all documents necessary or desirable to carry out the foregoing. None of
FIMAT nor any of its Affiliates, nor any of its agents or representatives will
be responsible for losses or lost profits, accrued or anticipated, resulting
from any position or transaction entered to enforce the foregoing remedies.
Customer waives the right of set off in any action brought by FIMAT to collect
amounts owned by Customer to FIMAT.

Customer will indemnify and hold harmless FIMAT and its Affiliates, and their
respective agents and representatives from any liabilities, penalties, losses,
costs and expenses, including but not limited to reasonable attorney fees
(whether the reasonable fees and charges of external legal counsel and/or the
costs and charges, if any, allocated by internal legal department), which FIMAT
and/or any Affiliates incur in connection with (i) the exercise of any remedy
hereunder or under any Other Agreement, (ii) the care or custody of the
Collateral and defending or asserting the rights and claims of FIMAT and/or any
Affiliates in respect thereof, and (iii) meeting any obligation of FIMAT and/or
any Affiliates which would otherwise fail to be performed by reason of an Event
of Default.

 

9



--------------------------------------------------------------------------------

MISCELLANEOUS

 

  A. Governing Law and Submission to Jurisdiction.

All disputes between FIMAT and Customer including, but not limited to, disputes
arising directly or indirectly as a result of, or the relationship established
as a result of, this Agreement, shall be governed by the substantive laws of the
State of New York, without regard to principles of choice of law.
Notwithstanding any provision of Applicable Law, Customer agrees to commence all
actions of any kind against FIMAT within one year of the event giving rise to
any dispute. Customer irrevocably submits to the jurisdiction of the courts of
New York and of the Federal Courts of the Southern District of New York with
respect to litigation relating to all such disputes, including, but not limited
to, disputes arising directly or indirectly as a result of or the relationship
established as a result of this Agreement and transactions subject to this
Agreement, agrees to commence actions and proceedings and assert claims for
relief involving them only in such courts (unless Customer has otherwise agreed
to arbitrate all disputes against FIMAT, in which case such arbitration shall be
held only in New York City), and consents to service of process by the mailing
of copies to Customer by certified mail to Customer’s address as it appears on
the books of FIMAT. Such service shall be effective ten days after mailing.

 

  B. Waiver of Jury Trial. CUSTOMER HEREBY WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO, BUT NOT LIMITED TO, DISPUTES ARISING
DIRECTLY OR INDIRECTLY AS A RESULT OF, OR THE RELATIONSHIP ESTABLISHED AS A
RESULT OF, THIS AGREEMENT OR ANY TRANSACTION IN CONNECTION THEREWITH. CUSTOMER’S
WAIVER OF TRIAL BY JURY IS A PREREQUISITE TO, AND INDUCEMENT OF FIMAT TO OFFER,
THE OPENING OF CUSTOMER’S ACCOUNT(S).

 

  C. Applicable Law and Notes for German Clients. Contrary to German Law, the
substantive law of New York does not distinguish between binding and non-binding
terminal (futures) transactions (see paragraph 53 of the German Börsengesetz).
All trades under this Agreement are therefore binding market transactions.
Customer acknowledges that under German Law futures trading gives rise to an
imperfect obligation (as provided in paragraphs 762 and 764 of the Burgerliches
Gesetzbuch (“BGB”) and paragraph 58 of the German Börsengesetz). Customer also
acknowledges that under paragraph 814 of the BGB disclosure of this fact removes
any and all rights Customer might otherwise have as a result of the
“Differenzeinwand” (paragraph 812 of the BGB). Customer credit balance held by
FIMAT will be applied to fulfill, discharge and perform the transaction(s) and
as an advance performance or down payment to cover any transaction(s) trading
costs.

 

  D. Force Majeure; Warranty and Disclaimer of Warranties. FIMAT shall not be
liable for any delay in performance or for non-performance of its obligations
caused by any event beyond the reasonable control of FIMAT. FIMAT may, without
liability, cancel this Agreement or any particular transaction contemplated
hereunder if its performance is delayed or rendered impossible due to any such
event. FIMAT’s sole warranty is that any commodity delivered by it will conform
to the description on any confirmation prepared and delivered by FIMAT with
respect thereto. FIMAT EXPRESSLY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED.

 

10



--------------------------------------------------------------------------------

  E. Non-Waiver; Non-Assignment; Time of the Essence. This Agreement and the
Other Agreements, if any, constitute the entire Agreement between FIMAT and
Customer with respect to the subject matter hereof and supersede all other
understandings, agreements, or communications concerning such subject matter.
Any oral representations, warranties, inducements, or agreements made by any
representative of FIMAT inconsistent with the provisions of this Agreement are
excluded and will not bind FIMAT. FIMAT will be bound by waivers and
modifications of any of the terms of this Agreement, any other written
agreement, or any transaction, or any attempted assignment by Customer of any
right or interest in this Agreement, any other agreement, or any transaction,
only if Agreed by FIMAT (as defined). Such agreement will bind FIMAT only in
relation to the waiver, modification, or assignment, to which FIMAT has
consented in writing. Customer hereby waives the right to claim estoppel or
forbearance unless Agreed by FIMAT. Any agreement by FIMAT to forbear
liquidation, pursuant to any of its rights and remedies hereunder, may be
revoked by FIMAT upon 24 hours notice to Customer (unless a shorter time is
commercially reasonable under the circumstances), which notice Customer hereby
deems reasonable. FIMAT’s failure to exercise any right or remedy is not a
waiver of the right or remedy not exercised or any other right or remedy. Time
is of the essence in the performance of Customer’s obligations.

 

  F. Binding Effect. This Agreement covers all of Customer’s Account(s) with
FIMAT, is binding on Customer and Customer’s estate, legal representatives,
successors and assigns and inures to the benefit of FIMAT and its successors and
assigns.

 

  G. Communications. Communications may be sent to Customer by mail, telex,
telegraph, facsimile transmission, messenger, or other reasonable means at its
current address shown on FIMAT’s records, and are deemed received when Customer
actually receives them or 24 hours after they are sent, whichever first occurs.
FIMAT, in its sole discretion, may record, on tape or otherwise, any telephone
conversation between FIMAT and Customer involving their respective officers,
agents and employees. Customer hereby agrees and consents to such recording,
with or without the use of an automatic tone warning device, and waives any
right Customer may have to object to the use or admissibility into evidence of
such recording in any legal proceeding between Customer and FIMAT or in any
other proceeding to which FIMAT is a party or in which FIMAT’s records are
subpoenaed. Customer acknowledges that FIMAT may erase such recordings after a
reasonable period of time. FIMAT shall be entitled to rely on any instructions,
notices and communications, whether oral or in writing, that it believes to be
that of an individual authorized to act on behalf of Customer as authorized to
act on its behalf, and Customer shall be bound thereby. Customer hereby waives
any defense that any such instruction was not in writing as may be required by
the Statute of Frauds or any other similar law, rule or regulation. Customer
will indemnify FIMAT and hold FIMAT harmless from and against all liabilities,
penalties, losses, and expenses, including legal expenses, incurred by FIMAT as
a result of FIMAT’s acting upon such instructions.

 

  H. Non-Execution. Any failure by Customer to duly sign this Agreement is not a
waiver by FIMAT of any rights it otherwise has against Customer.

 

  I. FIMAT Has No Responsibility for Advice. FIMAT is not acting as fiduciary,
foundation manager, commodity pool operator, commodity trading advisor or
investment adviser in respect of any Account(s) opened by Customer and FIMAT
shall have no responsibility hereunder for compliance with any law or regulation
governing the conduct of fiduciaries, foundation managers, commodity pool
operators, commodity trading advisors or investment advisers. Customer will not
enter into any transaction with FIMAT, and will not hold FIMAT responsible for
losses, as a result of any prediction, recommendation, or representation made by
any representative of FIMAT. Any information or advice communicated by FIMAT,
although based upon information from sources FIMAT believes to be reliable, may
be incomplete or inaccurate, may not be verified, and may be changed without
notice to Customer. FIMAT makes no representation as to the accuracy,
completeness, reliability or prudence of any such information or advice or as to
the tax consequences of Customer’s futures or options trading.

 

11



--------------------------------------------------------------------------------

  J. Appointment of Agent. Customer’s appointment of an agent on the “Trading
and Fee Payment Authorization Limited to Purchases and Sales of Commodities”
form (“Trading Authorization”), if applicable, is notice to FIMAT that the
person so designated (the “Agent”) is Customer’s agent in respect of Customer’s
Account(s) with FIMAT, with complete authority on Customer’s behalf to place
orders for purchases and sales, including short sales, for cash or on margin, of
Commodities other items in respect of which Customer may from time to time enter
into transactions in one or more of Customer’s Account(s) with FIMAT, for
immediate or future delivery, to effect delivery and performance of the orders
and of the obligations undertaken in connection with the orders, to borrow funds
from FIMAT to finance any of the transactions, to lend or pledge Customer’s
properties with FIMAT and otherwise to secure Customer’s Liabilities, withdraw
or direct the payment of monies, securities, commodities, or other property from
Customer’s Account(s) with FIMAT, including to compensate Agent for its
services, to settle Customer disputes with FIMAT or between Customer or any
other party with whom FIMAT deals for Customer or with whom Customer deals
through FIMAT as broker for the third party, and to sign and deliver on
Customer’s behalf notices and other documents and to take all other actions
necessary or desirable to carry out the terms of this Agreement. Customer agrees
to notify FIMAT promptly in writing of the revocation or modification of the
Agent’s authority. Customer will indemnify FIMAT and hold FIMAT harmless from
and against all liabilities, penalties, losses, and expenses, including legal
expenses, incurred by FIMAT in acting as instructed by the Agent and in
continuing to act in reliance on the Trading Authorization after revocation or
modification but prior to FIMAT’s receipt of written notice thereof.

 

  K. Termination. Customer may terminate this Agreement, when Customer has no
Liabilities and no open positions which could give rise to subsequent
Liabilities, 30 days after the actual receipt by FIMAT of written notice of
termination. FIMAT may terminate this Agreement at any time 30 days after
mailing or delivery of written notice of termination to Customer, provided that
any such termination will not affect any transactions theretofore entered into
and will not relieve either party of any obligations in connection with any debt
or credit balance or other liability or obligation incurred prior to the
termination.

 

  L. Multiple Parties. If any Account(s) established pursuant to this Agreement
is on behalf of more than one person:

 

  1. each signing person is jointly and severally liable for the full and timely
performance of all the obligations of all signing persons in connection with
this Agreement and any account established and any transaction effected under
this Agreement; and the terms hereof shall survive the legal incompetence or
death of any or all signing persons;

 

  2. in connection with any Account(s) established under this Agreement, FIMAT
may act upon any order, request or instruction from any one signing person
without the necessity of confirmation from any other;

 

  3. the delivery of any report, statement, notice or other communication to any
one signing person is deemed to have been to all of the signing persons;

 

12



--------------------------------------------------------------------------------

  4. FIMAT may deliver any Collateral of any of the signing persons to any one
or more of the signing persons, and make payments from any Account(s)
established pursuant to this Agreement to or upon the order or direction of any
one of them, and FIMAT is under no obligation to inquire into the purpose of any
request for the delivery of any such Collateral or the making of any such
payment, or to see to the disposition or application thereof; and

 

  5. unless FIMAT is advised otherwise in writing, the interest of the signing
persons in any Account(s) established under this Agreement shall be deemed to be
a joint tenancy with rights of survivorship and not a tenancy in common.

 

  M. Severability. If any provision of this Agreement, or the application of
such provision to any person or circumstances, is held invalid, the remainder of
this Agreement, and the application of such provision to persons or
circumstances other than those as to which it is held invalid, shall not be
affected thereby.

 

  N. Captions. Captions used in this Agreement are used for convenience and
neither form an integral part of this Agreement nor limit the applicability or
affect the meaning of any of the Agreement’s provisions.

ELECTRONIC TRADING SYSTEMS

FIMAT may make available to Customer the ability to trade, directly or
indirectly (in whole or in part), through electronic trading systems (ETS) such
as GLOBEX or ACCESS or other electronic systems. The sponsoring organizations or
such systems may make certain information available and in some cases require
special disclosures for these systems. To the extent these disclosures are
required and other information is available, it has been set forth in the
accompanying booklet entitled “Exchange Disclosures and Notices,” which Customer
acknowledges receiving by signing below.

ACCEPTANCE OF AGREEMENT

This Agreement shall not be deemed to be accepted by FIMAT or become a binding
contract between Customer and FIMAT until approved by a duly authorized officer
of FIMAT in writing in accordance with its internal procedures. Customer
represents, unless Customer has executed the Joint Tenants Agreement; the
Partnership Authorization; the Certificate of Corporate Resolution; or the Trust
Authorization, that this is an individual account and no one else has an
interest in this account and Customer has authority and capacity to enter into
this Agreement.

OTHER AGREEMENTS AMONG THE PARTIES; CONFLICTS

Customer acknowledges that in addition to this Agreement, FIMAT may request that
Customer and/or any Affiliate of Customer to execute and deliver such
agreement(s), instrument(s) and document(s) as FIMAT may prescribe, which
agreement(s), instrument(s) and documents upon their execution, shall become an
Other Agreement. In the event of a conflict between the provisions of this
Agreement and the provisions of any Other Agreement, the provisions of this
Agreement shall govern to the extent the underlying transactions relate to
futures contracts or options thereon.

IX. SERIES DISCLAIMER

The parties hereto acknowledge and agree that Customer is a wholly-owned
subsidiary of The Frontier Fund, a Delaware statutory trust (the “Trust”), and
acknowledge that the Trust is organized in series pursuant to Section 3804(a)
and 3806(b)(2) of the Delaware Statutory Trust Act. As such, the debts,
liabilities, obligations and expenses                  incurred, contracted for
or otherwise existing with respect to each series of the Trust shall be
enforceable against the assets of such series of the Trust only, and not against
the assets of the Trust generally or the assets of any other series of the Trust
or against the Trustee of the Trust. The parties hereto also acknowledge and
understand that there may be several series of the Trust created pursuant to the
Declaration of Trust and Trust Agreement of the Trust.

 

13